REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE INDUSTRIELLE
Conservation de la Nature et CONGOLAISE DE BOIS SPRL
Tourisme 7818, Avenue Kingabwa,

Q/Kingabwa, C/Limete

Concession forestière
042/04

Contrat de concession forestière

Issue de la conversion de la Garantie d’Approvisionnement attribuée
Par convention 042/CAB/MIN/ECN-EF/04 du 10/09/2004

Le présent contrat de concession forestière est conclu entre:

D'une part le Ministre de l'Environnement, Conservation de la Nature et Tourisme, agissant au nom de
la République Démocratique du Congo, ci-après dénommé «l'autorité concédante» ;

Et

D'autre part SOCIETE INDUSTRIELLE CONGALAISE DE BOIS SPRL, immatriculée au Nouveau
Registre de Commerce sous le numéro 493/Matadi, Id 01-022-A36293Y ayant son siège social au n°
7818, Avenue Kingabwa, Quartier Kingabwa dans la Commune de Limete représentée par Monsieur
Alain SOMJA, Administrateur Gérant, ci-après dénommé « le Concessionnaire »:

Titre premier Dispositions générales

Article 1: L'objet du présent contrat est de définir les droits et obligations des parties. II est complété
par le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé par le concessionnaire et
approuvé par l'administration et décrivant l'ensemble des investissements et des activités qui seront
entreprises et réalisées par le concessionnaire pendant les quatre premières années du contrat de
concession.

2
Le cahier des charges fait partie intégrante du présent contrat de concession.
Article 2: Le présent contrat porte sur une concession forestière d'une superficie productive de
85.984 hectares avant élaboration du Plan d'Aménagement, et dont la situation géographique et les

limites sont décrites ci-après:

1. Localisation administrative:

. Province : Equateur

. District : Mongala

. Territoire : Lisala

. Secteur : Ngombe Doko

Il. Délimitation physique
Au Nord : Par la Rivière Motima, la partie comprise entre les rivières Ngwakade et Lepo ;
Au Sud : Par le tronçon de la route d'intérêt général rivière Langa-Langa Village Bonguma

A l'Est : Par la Rivière Lepo, de son croisement avec la rivière Motima jusqu'à sa source qu'il faut
relier par une ligne droite avec la source de la Rivière Langa-Langa, suivre le cours de la
Langa-Langa jusqu'à sa rencontre avec la route d'intérêt général Lisala-Mondingili ;

A l'Ouest : De la localité Bonguma sur la route d'intérêt local Ndekepate-Moningili, suivre cette route
jusqu'à son croisement avec la rivière Ngwakade, de ce point, suivre cette rivière jusqu'à
Son embouchure dans la rivière Motima.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3: La durée du contrat de concession est de vingt-cinq ans à compter de sa date de signature,
renouvelables dans les conditions fixées à l'article 8 ci-dessous.

Article 4: L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui lui sont
conférés par la loi et le présent contrat de concession.

Pendant toute la durée du contrat, le Concessionnaire ne peut être privé en tout ou partie de son droit
d'exploiter sa concession, sauf en cas de non respect de ses obligations légales, réglementaires où
contractuelles, ou pour cause d'utilité publique, et dans ce dernier cas moyennant une juste et
préalable indemnité, conformément au droit commun.

Article 5: Sous réserve des dispositions de l'article 13 du présent contrat, le concessionnaire a un
droit exclusif d'exploitation du bois d'œuvre se trouvant dans les limites de sa concession.
Article 6: Le concessionnaire est tenu de respecter les droits d'usage traditionnels des communautés
locales et/ou peuples autochtones riverains de la concession tels que définis aux articles 36, 37 et 44
du code forestier.

Il lui est interdit de créer toute entrave à l'exercice par les communautés locales et/ ou peuples
autochtones riverains des droits d'usage forestiers ainsi reconnus.

Article 7: Le concessionnaire bénéficie d'une servitude de passage sur les fonds riverains, destinée à
favoriser l'accès à sa concession et l'évacuation de sa production. || exerce cette servitude
uniquement dans les limites de ce qui est strictement nécessaire à son droit de passage.

Le tracé de toute route ou de toute voie d'accès ou d'évacuation à partir du territoire de la concession
doit être soumis à une consultation avec les communautés locales et/ou peuples autochtones
riverains durant la préparation du plan d'aménagement.

En cas de différend sur le tracé des voies d'accès ou d'évacuation à la concession, le concessionnaire
fera appel aux mécanismes de règlement des différends définis aux articles 103 et 104 du code
forestier.

Article 8: A l'expiration du contrat de concession, le concessionnaire peut demander le
renouvellement de son contrat dans les conditions déterminées par les règlements en vigueur et à
condition que les obligations découlant du présent contrat et du cahier des charges aient été
exécutées.

A cette occasion, le concessionnaire fournit les preuves de mise à jour de son plan d'aménagement et
du cahier des charges sur la période de renouvellement.

Le renouvellement du contrat est cependant refusé par l'autorité concédante en cas de violation de
des dispositions du présent contrat et du cahier des charges et notamment dans l'un des cas ci-après:

1. le non payement de la redevance de Superficie etou de toutes autres taxes et redevances
forestières échues applicables à l'exploitation de la concession:

2. l'exploitation forestière illégale dûment constatée;

3. le commerce illégal des produits forestiers dûment constaté conformément aux lois en vigueur;

4. la violation des obligations sociales et environnementales et de celles relatives aux engagements
d'investissements industriels imposées par le présent contrat en vertu des dispositions légales et
règlementaires en vigueur;

5. la corruption, le doi ou la violence ou leur tentative dûment constatés.

Article 9: Conformément aux dispositions de l'article 115 du code forestier, le concessionnaire est
tenu de s'installer sur la superficie concédée et d'y exécuter ses droits et obligations tels qu'ils
découlent du présent contrat, du cahier des charges et du plan de gestion visé à l'article 10 ci-
dessous. En particulier, il doit:

1. matérialiser les limites de la concession et de l'assiette annuelle de coupe :

2. respecter les règles relatives à l'exploitation du bois, notamment les limites des assiettes annuelles
de coupe et le diamètre minimum par essence;
3. mettre en œuvre les mesures environnementales et de protection de la biodiversité inscrites au
présent contrat, y compris les mesures convenues dans le plan de relance dans le cas d'une
conversion ou dans la proposition technique dans le cas de l'adjudication selon les termes du cahier
des charges;

4. réaliser les infrastructures socio-économiques et des services sociaux au profit des communautés
locales et/ou peuples autochtones riverains contenues dans le plan de relance dans le cadre d'une
conversion ou dans la proposition technique dans le cas d'une adjudication et définies dans le cahier
des charges;

5. réaliser les investissements, y compris l'acquisition des équipements prévus, la remise en état ou la
modernisation de l'outil de transformation, ainsi que le recrutement du personnel nécessaire et autres
activités prévues dans la proposition du plan de relance, dans le cas d’une concession ou dans la
proposition technique dans le cas d'une adjudication, et écrits dans le cahier des charges;

6. payer la redevance de superficie forestière et toutes autres taxes et redevances en vigueur liées à
l'exploitation de la concession, dans les délais prescrits par la réglementation fiscale.

Article 10: Le concessionnaire s'engage à préparer et à soumettre pour approbation à l'administration
chargée des forêts, dans une période maximum de quatre ans, le plan d'aménagement conformément
à la législation et à la réglementation en vigueur. Ce plan doit comprendre l'ensemble des obligations
du concessionnaire en vue d'assurer une gestion durable de la forêt concédée. Approuvé par
l'administration, il devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare la signature du présent contrat de l'approbation du plan, le
concessionnaire exploite la forêt concédée en conformité avec le plan de gestion soumis par le
concessionnaire à l'administration chargée des forêts et approuvé en même temps que le contrat de
concession. Ce plan de gestion constitue l'ensemble des engagements du concessionnaire pour
l'exploitation de la forêt concédée avant l'approbation du plan d'aménagement. Ces engagements
découlent des propositions formulées dans le plan de relance en cas, de conversion ou dans les
propositions techniques en cas d'adjudication., Le plan de gestion indique:

1. la localisation des quatre premières assiettes annuelles de coupe ;

2. le calendrier et les modalités de consultation avec les communautés locales et/ ou peuples
autochtones ;

3. la description des activités de protection de l'environnement et de la conservation de la biodiversité
et notamment les mesures de réduction, d'atténuation et de compensation de tout impact négatif des
activités du concessionnaire sur l'environnement À

4. la mise en place pendant les quatre premières années d'exploitation, des investissements
industriels souscrits.

Les termes et engagements du plan de gestion seront incorporés dans le cahier des charges annexé
au présent contrat.

Si, à l'expiration de la période de quatre ans, les circonstances ne permettent Pas au concessionnaire
de présenter le plan d'aménagement, il peut sur une demande motivée, obtenir de l'administration
chargée des forêts, une prolongation de délai, lequel ne peut excéder une année.
5

La préparation du plan d'aménagement de la concession donne lieu à une diffusion de toute
documentation appropriée auprès des communautés locales et/ ou des peuples autochtones riverains
et à une consultation régulière avec eux sur les questions intéressant la concession et leurs droits.
L'administration peut assister aux séances de consultations.

Article 11: Le concessionnaire est tenu de respecter la législation en vigueur en matière de protection
de l'environnement et de conservation de la diversité biologique.

Il contribue, en particulier sur toute l'étendue de sa concession, à la lutte contre les feux de brousse,
le braconnage et l'exploitation illégale du bois.

Il s'assure que les activités de la concession ne provoquent ni ne favorisent des actes de braconnage
ou de dégradation de l'environnement. A cette fin, le concessionnaire définit et met en œuvre sur le
territoire de la concession des mesures appropriées de contrôle pour :

1. interdire le transport des armes à feu et des armes de chasse dans les véhicules de l'entreprise:

2. fermer les routes et chemins d'accès aux aires d'exploitation quand lui-même ne les utilise plus;

3. interdire l'accès des véhicules étrangers, sauf sur les voies d'intérêt public;

4. interdire l'implication des employés dans des activités de braconnage, et favoriser
l'approvisionnement en aliments alternatifs ;

5. mettre en œuvre des mesures de Sauvegarde environnementales adéquates telles qu'elles
découlent du plan de relance dans le cas d'une conversion ou des propositions techniques dans le
cas d'une adjudication;

6. minimiser, réduire ou compenser tant à l'intérieur de la concession que dans ses environs
immédiats, tout impact négatif sur l'environnement, des travaux de réalisation d'infrastructures.

Article 12: Le concessionnaire est tenu de respecter la mise en réserve de certaines essences et
toutes restrictions édictées par l'administration chargée des forêts dans le but de protéger la diversité
biologique.

Cette mise en réserve se fait sur base de l'inventaire des ressources forestières ou en cours
d'exploitation.

Article 13: Le concessionnaire est tenu de matérialiser physiquement les limites de la concession,
des blocs quinquennaux et des assiettes annuelles de coupe conformément à la réglementation en
vigueur. Aucune exploitation ne peut être entamée avant la matérialisation des limites des assiettes
annuelles de coupe.

Article 14: Pendant la période précédent l'approbation du plan d'aménagement, le concessionnaire
exploite une seule assiette annuelle de Coupe qui ne saurait être supérieure à 1/25°"° de la superficie
totale concédée.
6

Conformément à l'arrêté ministériel N°036/CAB/MIN/ECN-EF/2006 du 05 octobre 2006 fixant les
procédures d'élaboration, d'approbation et de mise en œuvre des plans d'aménagement des
concessions forestières de production des bois d'œuvre, une assiette annuelle de coupe n'est ouverte
à l'exploitation qu'une seule fois pendant la durée de la rotation. L'exploitation peut cependant se
poursuivre pour le compte de l'année qui suit immédiatement. Dans tous les cas, une assiette
annuelle de coupe est définitivement fermée deux ans après sa date d'ouverture.

Le concessionnaire est autorisé à y prélever toutes les essences forestières et de diamètres autorisés
par l'arrêté relatif à l'exploitation forestière et le plan d'aménagement.

Les diamètres minimaux de coupe prévus par le plan d'aménagement doivent tenir compte de la
nécessité de maintenir suffisamment d'arbres semenciers pour la régénération de chaque essence.

En outre, dès qu'il y a un risque d'aitération importante de la couverture végétale ou d’altération du
sol, le plan d'aménagement indique toutes essences confondues, un nombre maximum de pieds
exploitables par assiette annuelle de coupe

Article 15: Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des calculs de
régénération par essence et Par Concession en tenant compte des besoins de régénération de chaque
essence. Le diamètre minimum d'aménagement est le diamètre à partir duquel le plan
d'aménagement prévoit le prélèvement des essences forestières définies dans le cycle de coupe ou
rotation.

Pendant la période qui précède l'approbation du plan d'aménagement, le concessionnaire respecte le
diamètre minimum fixé par l'administration centrale chargée des forêts.

Article 16: Le concessionnaire est tenu de procéder au Marquage des bois qu'il coupe conformément
à la réglementation en matière d'exploitation forestière.

Article 17: Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à fournir
des services sociaux au profit des communautés locales et/ou peuples autochtones tels qu'ils sont
définis dans l'accord constituant la clause sociale du cahier des charges. Pendant la période de
préparation du plan d'aménagement, le concessionnaire consulte les communautés locales et/ou
peuples autochtones riverains sur le plan socio-économique et les infrastructures qui feront l'objet du
cahier des charges définitif qui sera annexé au plan d'aménagement. Celui-ci couvrira les cinq années
qui suivent l'approbation du plan d'aménagement et sera actualisé tous les cinq ans.

Nonobstant l'alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre, dans le cadre des
consultations avec les communautés locales et/ou peuples autochtones riverains, un plan socio-
économique, y compris les infrastructures Socio-économiques et services Sociaux, pour la période du
plan d'aménagement.

Article 18: (ne s'applique Pas aux concessions issues du processus de conversion).

Article 19: Le concessionnaire est tenu au paiement régulier et dans les délais légaux des taxes et
redevances forestières en vigueur.
7

Article 20: Le concessionnaire souscrit une police d'assurance contre les conséquences pécuniaires
de la responsabilité civile pouvant lui incomber du fait de l'exploitation de sa concession, notamment
contre les risques de vol et d'incendie des installations concédées.

À défaut d'être couverts par une clause expresse de la police d'assurance étendant le bénéfice aux
sous-traitants de la forêt concédée, ceux-ci doivent justifier d'une assurance particulière.

Article 21: Le concessionnaire peut, après en avoir informé par écrit l'autorité concédante, sous
traiter tout ou partie de certains travaux, notamment:

1. l'élaboration du plan d'aménagement de la concession $

2. la récolte du bois ;

3. la construction et l'entretien du réseau d'évacuation des produits forestiers ainsi que des parcs à
grumes ;

4. la construction et l'entretien des infrastructures Socio-économiques au profit des communautés
locales ;

5. le transport des produits forestiers;

6. toute autre activité relative à l'exploitation forestière.

Toutefois, le concessionnaire demeure responsable tant envers l'autorité concédante en ce qui
concerne le respect des obligations légales, réglementaires ou contractuelles qu'à l'égard des tiers
Pour ce qui concerne les dommages éventuels.

Article 22: Le concessionnaire a la faculté de renoncer au bénéfice de la concession avant
l'expiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement intégral des taxes et
redevances forestières échues.

Article 23: En cas de non respect par le concessionnaire de l'une des quelconques clauses du
présent contrat etou du cahier des charges et après une mise en demeure assortie d'un délai ne
dépassant pas trois mois, l'autorité concédante prescrit toutes mesures conservatoires destinées à
assurer le respect des dispositions du présent contrat et du cahier des charges. Le contrat est résilié
notamment dans l'un des cas ci-après:

1. le non payement des taxes et redevances liées à l'exploitation de la concession, après expiration
des délais légaux de mise en demeure

2. le défaut d'élaboration et d'approbation du plan d'aménagement de la concession dans les délais
légaux conformément à l'article 10 ci-dessus;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé;

4. la commission de tout acte ou tentative d'acte de Corruption, de dol ou de violence dûment
constaté;

5. la violation répétée, après mise en demeure, d'obligations sociales et environnementales découlant
du présent contrat et du cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de déchéance et entraîne la
résiliation du présent contrat.
8

Article 24: Les infractions mentionnées à l'alinéa 2 de l'article 23 ci-dessus, sont constatées par les
inspecteurs forestiers, les fonctionnaires assermentés et les autres officiers de police judiciaire dans
leur ressort respectif conformément aux dispositions des articles 127 et suivants du Code forestier.

L'alinéa ci-dessus, s'applique aussi à la violation des obligations du présent contrat et du cahier des
charges.

Article 25: L'autorité concédante constate la déchéance et procède à la résiliation du contrat de
concession par voie d'arrêté. Elle notifie cet arrêté au concessionnaire par lettre recommandée ou au
porteur avec accusé de réception.

L'arrêté est publié au journal officiel et une copie est transmise aux cadastres forestiers national et
provincial concerne.

Article 26: En cas de résiliation du contrat de concession ou de déchéance, le concessionnaire
dispose des recours légaux devant les juridictions compétentes.

Article 27: Nonobstant les dispositions de l'article 8 ci-dessus, le présent contrat prend fin le
TS 2036. Le concessionnaire peut solliciter le renouvellement du contrat un an avant
la date de son expiration. La décision de refus de renouvellement peut faire l'objet de recours devant
les juridictions compétentes.

Article 28: À la fin de la concession, le concessionnaire établit les inventaires et procède aux
opérations de liquidation conformément à la législation en vigueur.

Atticle 29: A la fin de la concession, un bilan de clôture des comptes est dressé par le
Concessionnaire dans un délai maximum de six mois à compter de la date d'expiration du présent
contrat de concession.

Le concessionnaire recouvre les créances dues, règle les dettes, dresse le solde de ces opérations et
clôture tous les comptes financiers.

Article 30: Tout différend relatif à l'interprétation ou l'exécution du présent contrat de concession et du
cahier des charges sera réglé à l'amiable.

En cas d'échec, le litige sera soumis aux juridictions compétentes à moins que les parties conviennent
de recourir à l'arbitrage prévu par les articles 159 à 174 du Code de procédure civile.

Article 31: Le présent contrat ainsi que le cahier des charges sont publiés au Journal Officiel,
déposés au Cadastre Forestier National, notifiés aux autorités provinciales et locales du ressort, et
rendus publics par tout moyen approprié dans les localités riveraines de la concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le cahier des charges, sont à
charge du concessionnaire.
Article 32: Le présent contrat de concession forestière entre en vigueur à la date de sa signature.

Fait en double exemplaire à Kinshasa le... 2011

Lu et approuvé

Pour le Concessionnaire Pour la République
L'autorité concédante
REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE INDUSTRIELLE
Conservation de la Nature et CONGOLAISE DE BOIS SPRL
Tourisme 7818, Avenue Kingabwa,

Q/Kingabwa, C/Limete

Concession forestière
042/04

Issue de la conversion de la Garantie d’Approvisionnement attribuée
par convention 042/CAB/MIN/ECN-EF/04 du 10/09/2004

Cahier des charges relatif au contrat de concession forestière

Coordonnées du titulaire du contrat de concession forestière :

. Nom : Société INDUSTRIELLE CONGOLAISE DE BOIS SPRL
. Nom du Gérant concessionnaire : Alain SOMJA

0 Numéro du nouveau registre de commerce : 493/Matadi

. Identification nationale : 01-022-A36293Y

. Téléphone : 00243 81 99 050 70

0 E-mail : sicobois@gbs.cd

Données de base sur la concession :

. Référence du titre forestier converti en contrat de concession : Garantie d'Approvisionnement
n° 042/04 attribuée à SICOBOIS par la «convention n° 042/CAB/MIN/ECN-EF/04 du
10/09/2004 portant octroi d'une Garantie en matière ligneuse

0 Titre forestier déclaré convertible par notification n°177/CAB/MIN/ECN-T/15/JEB/2009 du
21/01/2009.

. Superficie productive de la concession avant élaboration du Plan d'Aménagement : la surface
retenue résulte de la pré-stratification établie en 2006, soit 85.984 hectares.

. Localisation administrative de la concession :

0 Province : Equateur

0 District : Mongala

. Territoire : Lisala

0 Secteur : Ngombe Doko

Conformément aux dispositions de l'Arrêté ministériel n°028/CAB/ MIN/ECN-T/15/JEB/08 du 07 août
2008 fixant les modèles de contrat de concession d'exploitation des produits forestiers et de cahier
des charges y afférent se trouve en annexe.

Q un plan de gestion décrivant les quatre premières assiettes annuelles de coupe, la réalisation
des activités de protection de l'environnement et de la conservation de la biodiversité ainsi que
les investissements et des activités qui seront entreprises pendant les quatre premières années
du contrat de concession correspondant à la préparation du Plan d'Aménagement (2011 -
2014)

. la clause sociale du contrat de concession forestière signée avec les communautés locales
etou les peuples autochtones et les modalités de réalisation du plan socio-économique, y
compris les infrastructures en leur faveur.

Article 1: Le présent cahier des charges a pour objet principal de préciser les obligations spécifiques
incombant au concessionnaire aux termes du contrat de concession forestière. Il constitue une
annexe du contrat de concession et à ce titre en fait partie intégrante.

Article 2: La concession forestière est délimitée, conformément aux clauses de l'article 2 du contrat
de concession forestière, de manière visible sur le terrain soit par des plaques métalliques, soit par
des limites naturelles (cours d'eau, routes, etc.) et tout autre repère naturel durable. Pendant toute la
durée de validité du contrat de concession, les délimitations et les marques portées sur les arbres
doivent être entretenues de façon à rester toujours visibles.

Article 3: Le concessionnaire respectera les dispositions du plan de gestion, prévu à l'article 10 du
contrat de concession et présenté à l'autorité concédante en annexe du présent cahier des charges
durant la période correspondant à la phase de préparation du plan d'aménagement. Ce plan de
gestion est notifié aux autorités locales et porté à la connaissance des communautés locales et/ou
peuples autochtones par des moyens appropriés.

Article 4: Conformément à l'arrêté ministériel N°036/CAB/MIN/ECN-EF/2006 du 05 octobre 2006
fixant les procédures d'élaboration, d'approbation et de mise en œuvre des plans d'aménagement des
concessions forestières de production des bois d'œuvre, avant le début de tous travaux d'exploitation
dans une nouvelle assiette annuelle de coupe, le concessionnaire est tenu de posséder un plan
annuel d'opérations dûment approuvé par le gouverneur de province et dont la validité couvre un
exercice, allant du 1% janvier au 31 décembre d'une même année.

Toute demande de permis de coupe de bois est introduite, en triple exemplaire, auprès de
l'administration provinciale des forêts avant le 1er septembre qui précède l'année de coupe. Elle
comporte en annexe le plan annuel d'opérations forestières approuvé.

Article 5: Il est interdit au concessionnaire d'exploiter les essences forestières qui feraient l'objet
d'une interdiction règlementaire intégrale d'abattage.

Article 6: Le concessionnaire est tenu de garder au sein de son bureau situé sur le territoire de la
concession toute documentation nécessaire à la gestion, à la supervision et au contrôle des
opérations d'exploitation de la concession, notamment:

1. Les copies du plan de gestion et du plan d'aménagement de la concession;

2. Les documents relatifs à la réalisation des mesures de protection de l'environnement et de la
biodiversité;

3. Les données des inventaires:

4. Les copies des cartes de chaque assiette annuelle de coupe;
5. Le registre dûment paraphé par l'administration chargée des forêts, contenant les données
statistiques relatives à la coupe et au transport des grumes;

6. Les documents relatifs à la réalisation du plan socioéconomique au profit des communautés locales
et/ou peuples autochtones riverains selon le cas y compris les infrastructures et

7. Un registre des consultations locales et des doléances des communautés locales et/ou des peuples
autochtones, y compris toute documentation contractuelle avec ces derniers.

Le concessionnaire est également tenu de garder sur ses sites industriels toute documentation
relative aux données statistiques sur la transformation et la commercialisation du bois.

Article 7: Le concessionnaire ne doit apporter aucune entrave à l'exercice par les communautés
locales et/ou peuples autochtones riverains de leurs droits d'usage traditionnel, à l'exclusion de
l'agriculture.

En vue d'éviter tout conflit éventuel sur les droits d'usage forestier, le concessionnaire négocie des
accords avec les communautés locales et/ou peuples autochtones riverains visant à préciser les droits
et obligations des parties, ainsi que les modalités de leur exercice.

Article 8: Le concessionnaire s'engage à faire tout effort en vue de favoriser le recrutement et la
formation professionnelle du personnel issu des communautés locales et/ou peuples autochtones
riverains de sa concession.

Le personnel affecté à l'exploitation forestière et à la transformation du bois doit disposer des
qualifications requises et justifier d'une expérience professionnelle correspondant aux fonctions
auxquelles il est employé. Il bénéficie d'une formation continue appropriée dans le domaine de la
gestion forestière.

Le concessionnaire élabore un programme de formation continue ou de perfectionnement du
personnel notamment dans les domaines ci-après:

1. prospection et inventaire forestiers;

2. utilisation et entretien des matériels d'exploitation:

3. méthodes et techniques d'exploitation et travaux associés, y compris la protection de
l'environnement.

Article 9: Le concessionnaire est tenu de mettre à la disposition de son personnel des équipements
d'hygiène et de sécurité adaptés aux différents postes de travail. Il doit également doter sa concession

au profit du personnel, des infrastructures et équipements appropriés de premier secours et de soins
de santé.

Article 10: Le concessionnaire doit acquérir et mettre en place le matériel d'exploitation et de
transformation approprié, conforme aux engagements consentis lors de la procédure de conversion
de la concession et le maintenir dans un état de fonctionnement satisfaisant pendant toute la durée de
la concession.

Article 11: Pendant toute la durée de sa concession, le concessionnaire est tenu d'élaborer et de
mettre en œuvre un plan de valorisation du bois coupé issu de sa concession. Ce plan de valorisation
comprend au minimum le calendrier de mise en œuvre, le taux et le type de transformation
conformément aux lois et règlements en vigueur.
Article 12: L'entreprise met en place un plan d'embauche et un organigramme de l'entreprise adapté
à la nature des ses activités et à sa production.

Article 13: La réalisation des infrastructures socio-économiques est faite après consultation et en
concertation avec les populations locales concernées, conformément aux accords constituant la
clause sociale du présent cahier des charges, signés avec les communautés locales et/ou peuples
autochtones, dont les territoires coutumiers sont situés, pour tout ou partie, dans la concession.

L'administration provinciale chargée des forêts territorialement compétente veille à la consultation
effective des populations concernées et facilite les négociations et la signature des accords.

Article 14: Les clauses particulières qui seront mises en œuvre par le concessionnaire pour protéger
l'environnement et la biodiversité sont définies dans le Plan de Gestion annexé au présent cahier des
charges.

Article 15: Nonobstant toutes les obligations découlant du contrat, tout titulaire d'une concession
issue du processus de conversion des anciens titres forestiers, fournit en outre :

1. un plan de consultation avec les communautés locales et/ou les peuples autochtones riverains de
la concession ;

2. un plan socioéconomique y compris les infrastructures au profit de communautés locales et/ou des
peuples autochtones riverains de la concession ;

3. toute documentation contractuelle ou autre sur ses relations avec les communautés locales et/ou
les peuples autochtones riverains de la concession .

4. un plan de gestion environnementale de sa concession.

Fait en double exemplaire à Kinshasa le... 2011

Lu et approuvé

Pour le Concessionnaire Pour la République
L'autorité concédante
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES PROVISOIRE
DU CONTRAT DE CONCESSION FORESTIERE

Entre :
1° la Communauté Locale de POPOLO dont les composantes sont les localités de Mopepe et Popolo
Située dans :

Le groupement POPOLO

Le secteur de NGOMBE DOKO

Le territoire de LISALA

Le district de la MONGALA

La province de l'EQUATEUR

En République Démocratique du Congo

Représentée par Messieurs
Nom des représentants Titre
Venance NGAMBO MALUKU Chef de groupement
Valentin SIBO KPOKOBO Notable
Antoine MONGA DANDU-SWA Notable
Eugène GBEGBE GBOKOJO Notable
[Roger MOKAKA MOPOLO Notable

Ci après dénommée la communauté locale d'une part ;

Et

2° la société d'exploitation forestière SOCIETE INDUSTRIELLE CONGOLAISE DE BOIS (SICOBOIS) immatriculée au
registre de commerce sous le numéro NRC 493/Matadi ayant son siège au n° 7818, Avenue Kingabwa , quartier
Kingabwa, commune de LIMETE, ville de KINSHASA, en République Démocratique du Congo, représentée par son
Directeur d'Exploitation, Monsieur Pierre Louis LEZIN, et ci après dénommée « le concessionnaire forestier », d'autre
part ;

Etant préalablement entendu que :
+ La société est titulaire d'un titre forestier (Garantie d'approvisionnement n° 042) jugé convertible en UE de
concession forestière (Arrêté de notification), cf. Tableau 1 ci-dessous pour les références légales :

Est titulaire d'une concession forestière acquise en vertu du contrat n° 942/CAB/MIN/ECN- EF/04 du 10 ne 2004
et couvrant une superficie de 127.300 ha.

Tableau 1 : Références légales du titre forestier concerné par cette clause sociale

Concession | Provincæ(s) | Superficie N° garantie Date Arrêté de notification Date de
GAlhe) | d’approvisionnement | d'attribution de convertibilité Varrêté

GA 42/04 127.300 | 042/CAB/MIN/ECN- | 10/09/2004 | 177/CAB/MIN/ECN- | 21/01/2009
EF/04 T/15/1E8/2009

+ La communauté locale est riveraine de la concession forestière concernée

+ Les forêts concédées sont situées à et ont comme limites :
Est : La rivière Ebale puis une ligne droite passant par la source de la rivière Langa-Langa.
Sud : La route d'intérêt général reliant la rivière Langa-Langa et le village BodoBu.
Nord : La rivière Motima

Ouest : L'affluant gauche de la rivière Ngbakade puis une piste jusqu'au village Bodofu.

La susdite forêt fait partie de celles sur lesquelles la communauté locale riveraine POPOLO jouit des droits coutumiers
ainsi qu'en atteste la carte en Annexe 1 établie à la suite d'une consultation auprès de la dite la communauté locale
riveraine.

+ _Les limites de la partie de la concession forestière concernée par le présent contrat ont été fixées en commun accord
entre parties, particulièrement par rapport au terroir de la communauté locale POPOLO et seront consignées dans le
Plan de Gestion, et dans le Plan d'Aménagement de la concession au moment de son approbation ;

+ Monsieur LIÈTE EKRIKITI EKRUMETE, Administrateur de Territoire, assiste à la signature du présent accord en
qualité de témoin et garant de la bonne application du présent contrat.

IL EST CONVENU CE QUI SUIT

Chapitre 1° : Des clauses générales

Article 1°":

Le présent accord constitue la clause sociale du cahier des charges du contrat de concession forestière.

Ia pour objet principal, conformément à l'article 13 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août
2008 fixant les modèles de contrat de concession d'exploitation des produits forestiers et de cahier des charges y
afférent, d'organiser la mise en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des
infrastructures socio-économiques et services sociaux au profit de la communauté locale Popolo.

Il vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la concession forestière.

2:

Cet accord fait partie du plan de gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre premières années du contrat de
concession, et se rapporte aux quatre premières assiettes annuelles de coupe, conformément à l'article 1 de l'Annexe
1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, sera approuvé, un nouvel accord couvrira alors une
période de cinq années, comme l'indique l'article 17 de l'Annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité, et se rapporte à un nouveau bloc de cinq assiettes annuelles de coupes.

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier ou préciser une quelconque clause du présent
accord.

Chapitre 2 : Obligation des parties
Section 1°* : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du Code forestier, incombant au
concessionnaire forestier en matière d'infrastructures économiques et des services sociaux portent spécialement sur
la construction, l'aménagement des routes ; la réfection, l'équipement des installations hospitalières et scolaires : les
facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier la SICOBOIS s'engage à financer à travers le Fonds de Développement
négocié au montant de 150.903,5 $ USD (cf. article 11), au profit de la communauté locale Popolo, la réalisation
d'infrastructures socio-économiques. Compte tenu de la spécificité de la Communauté locale POPOLO, leurs
besoins étant ceux repris ci-dessous :

1. Aménagement et entretien manuel route : Popolo — Mopepe

- _ Tronçon:5Km
Coût estimatif : 6.000 $

2. Equipement et approvisionnement du centre de santé à Popolo et Mopepe.
2.1. Centre de santé de Popolo

- Equipement de matériels médicaux
Coûts estimatifs : 1.000$

- __ Approvisionnement produits pharmaceutiques et divers
Coût estimatif : 860$

- Prise en charge du personnel non rémunéré par l'Etat
Coût estimatif : 1.500 $

2.2. Ecole primaire de Mopepe :

- Equipement et matériel didactique
Coûts estimatifs : 750$

-_ Prise en charge du personnel non rémunéré par l'Etat
Coût estimatif : 750$

2.3. Ecole secondaire de Popolo

- Equipement et matériel didactique
Coûts estimatifs : 1.000$

- Prise en charge du personnel non rémunéré par l'Etat
Coût estimatif : 1.000$
Facilités en matière de transports de personnes et de biens

- Acquisition d'un véhicule d'évacuation de produits de Popolo à Lisala /30 km.
Coût estimatifs : 15.000$

- Pièces de rechanges et accessoires
Coût estimatif : 3.000$

- Acquisition de la Moto pour supervision du Comité de Gestion Locale
Coût estimatif : 1.200$

Autres besoins réels identifiés par la population de Popolo et Mopepe

4.1. Améhioration d'habitants ds groupement Popole

- Construction de maisons de famille en semi - durable.
coûts estimatifs : 70.000$

- Accessoires et intrants divers.
coûts estimatifs : 5.000$

-_ Electification des infrastructures,
coûts estimatifs : 3.600$

. Promotion de la jeunesse

-_ Bourses d’études pour le 1” Cycle.
coûts estimatifs : 4.200$

. Amélioration des revenus de ménages et lutte contre là

ettyreté ef misère communautaire

- Acquisition décortiqueuse riz paddy moyen mulüsysteme.
coûts estimatifs : 7.500$

- Acquisition de tronçonneuses et matériels aratoires.
coûts estimatifs : 6.000$

es #t fonctionnement C.L.G,

-  Keunons periodiques des comités 3% du F.D.L.
Coùis esümabis : 44355
- Fonctionnement Comité Local de Gestion 2% du FDL.
coût estimatifs : 3.018$

8. Maintenance et entretien des infrastructures réalisés 20 ans

- Travaux d'entretien et maintenance des infrastructures 10%.
Coût estimatifs : 15.090$

Coût estimatif des travaux :
TOTAL : 150.903 $
Atlicle 5 :

Comme indiqué à l'article 3 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, des informations plus
détaillées se rapportant aux engagements prévus à l'article 4 du présent accord et concernant :

1) les plans et spécifications des infrastructures et des travaux (matériaux, machines, personnel) ;

2) leur localisation et la désignation des bénéficiaires ;

3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des services $

4) etles coûts estimatifs s'y rapportant.

Les 4 points ci-dessus feront l'objet d'une session de travail pour l'adaptation des besoins réels aux dispositions de

l'arrêté cité ci-haut.

Les spécifications des réalisations prévues ont été fixées de commun accord entre les représentants de la de la
communauté locale et les représentants de l'entreprise d'exploitation forestière avant la signature du présent contrat,
et paraphés en bas de chaque annexe concemée.

Le maître d'ouvrage des travaux sera désigné par le Comité Local de Gestion, les travaux pourront être confiés au
concessionnaire où à un tiers.

Pour l'ensemble des travaux, le budget prévisionnel des dépenses et des recettes, dans lequel seront incluses les
décisions concernant les attributions du préfinancement du Fonds de Développement mentionné ci-après dans
l'article 11. Les différents travaux se succédant seront financés en fonction des recettes réalisées sur le Fonds de
Développement. L'Annexe 2 donne un chronogramme indicatif de réalisation.

Le budget prévisionnel et le chronogramme seront mis à jour en fonction des recettes et dépenses effectivement réalisés,
Ces modifications seront entérinées par le Comité Local de Gestion, prévu par l'article 12

Atticle 6 :

Les coûts d'entretien et de maintenance des infrastructures sont à considérer spécifiquement dans la mesure où ils vont
devoir s'appliquer bien au-delà de la période d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles
sont prélevées les ressources forestières et calculées les ristournes, destinées à financer la réalisation des
infrastructures socio-économiques au bénéfice de la communauté locale Popolo.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée par le Fonds de
Développement constitué d'une provision de 10 % sur les ristoumes versées durant les années d'exploitation sur le
bloc d'exploitation regroupant, selon les cas, les 4 ou 5 assiettes annuelles de coupe considérées ; un programme
prévisionnel chiffré d'entretien et de maintenance sur les 20 prochaines années des infrastructures socio-
économiques présentées à l'article 4 du présent accord est joint en.

Les frais d'entretien et de maintenance des réalisations sont détaillés dans le budget. Si les frais d'entretien et de
maintenance dépassent le montant de la provision faite sur les ristournes versées durant les années d'exploitation, les
frais supplémentaires ne seront pas financés par le Fonds de Développement.

Atticle 7 :
Certains des coûts de fonctionnement des installations hospitalières et scolaires, notamment les rémunérations des
enseignants et des personnels de santé, sont du ressort de l'Etat.
5

Si des retards venaient à être constatés dans le déploiement des personnels administratifs, le Comité de Gestion Local,
prévu à l'article 12 ci-dessous, peut, de manière transitoire et en attendant que les agents désignés soient affectés,
recruter localement et financer sur les ressources du Fonds de Développement (cf. article 11 ci-dessous), des
personnels aptes à remplir ces fonctions.

Aricle 8 :

Concemant les frais de fonctionnement, autres que les rémunérations des personnels d'éducation et de santé, c'est-à-
dire les fournitures scolaires, les produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en
finançant gratuitement le transport depuis Kinshasa ou une autre ville plus proche.

Article 9 : . |
A compétences égales, le concessionnaire forestier s'engage à recruter la main d'œuvre de son entreprise au sein de la
communauté locale POPOLO.

Article 10 :

Conformément à l'article 44 du Code Forestier, le concessionnaire forestier s'engage à respecter l'exercice par la
communauté locale POPOLO des droits d'usage traditionnels reconnus par la loi, notamment :

le prélèvement de bois de chauffe ;

la récolte des fruits sauvages et des chenilles ;

la récolte des plantes médicinales ;

la pratique de la chasse et de la pêche coutumières.

Article 11 :

Ilest institué un fonds dénommé « Fonds de Développement » pour financer la réalisation des infrastructures définies à
l'article 4 ci-dessus ainsi que les dépenses prévues aux articles 6 et 7.

Le Fônds de Développement est constitué du versement par le concessionnaire forestier d'une ristourne de deux à cinq
dôllars américains par mètre cube de bois d'œuvre prélevé dans la concession forestière, selon le classement de
l'essence concernée, publié dans le guide opérationnel de la Direction Inventaire et Aménagement Forestiers. Les
volumes de bois considérés sont portés sur les déclarations trimestrielles de production de bois d'œuvre.

Calculé sur la base du cubage des bois prélevés dans la concession forestière, tels qu'ils sont portés sur les déclarations
trimestrielles de production de bois d'œuvre, la ristourne s'élève à : 150.903,5 SUSD

N° | Essences considérées Prix Unitaire en dollars | Volume disponible | Fonds de
américains sur16261ha Popolo | Développement

potentiel

01 | Afromosia Î 5 7000 35000

02 | Bossé clair 3,5 2700 9450

03 | Iroko 4 7000 28000

04 | Kossipo 2 2700 5400

05 | Niové 2 360 720

06 | Padouk 2 530 1060

07 | Acajou 3,5 221 773,5

08 | Sapelli 3 6500 19500

09 | Sipo 4 6500 26000

10 | Tiama 2 ( 6000 12000

11 | Tola 2 | 6500 13000

[ [Total Ï 46011 150.903,5 $USD

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier s'engage à dégager, à la
signature du présent accord, un préfinancement de 10% soit un montant de 15090,35 $SUSD du montant total des
recettes prévisionnelles du Fonds de Développement sur les 4 années du plan de gestion. Ces 10% constituent une
avance sur les ristournes à verser sur les volumes de bois prélevés dans le bloc d'exploitation considéré qui
ro selon les cas, 4 où 5 assiettes annuelles de coupes et sont remboursables à la fin de la période
considérée.

Dans un souci de transparence le concessionnaire forestier donnera accès, à l'ensemble des membres du Comité Local
de Gestion, les informations contenues dans les documents suivant :
+ carte de localisation des pemnis de coupe ;
+ déclarations trimestrielles ;

Un affichage des statistiques d'exploitation sera mis en place dans le village de POPOLO, un tableau donnera le volume
produit par classe de bois et la somme équivalente versée sur le Fonds de Développement.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un délégué du concessionnaire
forestier et d'au moins cinq représentants de la communauté locale de POPOLO élus pour la durée d'exécution du
présent accord portant clauses sociales. Le Procès-verbal de leur élection et la description du fonctionnement du Conseil
sont donnés en Annexe 3.

Sur demande de la communauté locale POPOLO le concessionnaire forestier accepte qu'un représentant de la société
civile fasse partie du CLG en qualité d'observateur.

Article 13 :
La composition du CLG est la suivante :

Nom F Fonction Titre

Jeef Boleko STUNT Conseiller
Valentin SIBO Notable Président
Nzengi Asubwambi Notable 1 Trésorier
Roger Mokaka Notable oo
Amale Lepo | Conseiller
Modjabwa Kuma Conseiller
Monziba Liboko Conseiller
Mbongu Mombenga Conseiller
Monga Danduswa Conseiller
Masinda Nguma Représentante des femmes Conseillère
Maurice Mokembi Représentant société civile | Observateur

Dès sa mise en place, le CLG doit être reconnu officiellement par l'Administrateur de territoire. La composition susvisée
est faite sans préjudice de toute disposition légale en vigueur.

Le CLG se réunit en session ordinaire tous les trois mois sur convocation du délégué du concessionnaire forestier.

La première réunion du CLG aura lieu dans les deux mois qui suivent la signature du présent accord. Cette première
réunion permettra de déterminer le fonctionnement du comité.

Le CLG ne pourra siéger qu’en présence de tous ses membres. En cas d'empêchement d'un des membres, un suppléant
pourra être désigné.

Les représentants de la communauté désigneront deux de leurs membres pour suivre une formation délivrée par le

concessionnaire sur la technique de cubage. Ils pourront ainsi vérifier régulièrement les volumes abattus déciarés
trimestriellement.

Article 14 :
Le Fonds de Développement est consigné auprès du concessionnaire forestier ou d'un tiers défini d'un commun accord
par les parties. si d'autres facilités bancaires ne sont pas disponibles.
sionnaire est le dépositaire du Fonds de Développement, il s'engage à rendre accessibles les ressources
5 au CLG, selon des modalités fixées de commun accord par les parties en Annexe 4

7

Section 2 : Obligations de la communauté locale

Article 15

En contrepartie des obligations du concessionnaire forestier, la communauté locale POPOLO s'engage à concourir à la
gestion durable de la concession forestière et à contribuer à la pleine et libre jouissance par le concessionnaire de ses
droits.

Article 16 :
La communauté locale POPOLO s'engage à collaborer à la lutte contre le braconnage et l'exploitation illégale dans la
concession forestière et à sensibiliser ses membres à cette fin.

Article 17 :

La communauté locale POPOLO s'engage à collaborer avec le concessionnaire forestier pour maîtriser tout incendie
survenu à l'intérieur de la forêt concédée ou dans une aire herbeuse attenante à la susdite forêt.

Article 18

La communauté locale POPOLO s'engage à prendre toute disposition appropriée pour que ses membres contribuent à la
protection du personnel et du patrimoine d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du concessionnaire forestier ou d'actes
de vandalisme sur son patrimoine d'exploitation perpétrés par un ou plusieurs membres de la communauté locale
POPOLO entraîne réparation.

Article 19 :

La communauté locale POPOLO s'engage à collaborer avec le concessionnaire forestier pour que les voies établies par
ce dernier pour l'évacuation de son bois ne soient pas utilisées par d’autres exploitants, sauf exercice d'un droit lié à
une servitude légale ou conventionnelle.

De même, la communauté locale POPOLO s’abstient de favoriser l'accès à des fins illégales des susdites voies aux
communautés locales non riveraines de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :

Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du présent contrat, il est institué un
Comité Local de Suivi (CLS).

Article 21 :

Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un délégué du concessionnaire
forestier et d'au moins trois représentants élus de la communauté locale POPOLO en dehors des membres du
CLG.

Les parties acceptent que l'ONG, représentée par MrMme/Mile siège en qualité de membre effectif du CLS.

Nom Fonction
Liete Ekrikiti Ekrumete Administrateur du territoire de Lisala
Boleko Jeef Délégué du concessionnaire
Mongengo Willy Secrétaire rapporteur
Mongbengu Kpaka Membre _ |
_ J

8

Mongomo Twabu Membre
Massaka Malombo Membre
Mangenzi Enzengele Membre
Alula Mangola Membre
Gbegbe Engwanda Membre
Matthieu Mole Membre de la société civile

Dès sa mise en place, le CLS doit être reconnu officiellement par l'Administrateur du territoire.
Le compte-rendu de l'élection du Conseil est donné en Annexe 4.

Article 22 :

Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui conceme la réalisation des
infrastructures socio-économiques et le calendrier y afférent.

Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.

ll peut également faire appel à une expertise qualifiée pour l'éclairer sur toute question inscrite à l'ordre du jour de sa
réunion.

Article 23 :

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l'Administrateur de Territoire.
La première réunion du CLS aura lieu dans les deux mois qui suivent la signature du présent accord.
Cette première réunion permettra de décider du fonctionnement du comité.

Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur convocation de l'Administrateur de
Territoire, à l'initiative de l'une des parties au présent contrat.
Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé par tous les membres présents.

Atticle 24 :

Ilest versé aux membres du CLG et du CLS représentants de la communauté locale un jeton de présence dont le taux
est fixé de commun accord entre les parties à 10 US $/jour effectif d'intervention. Le calendrier d'intervention des
membres du CLG et du CLS sera validé au préalable par chacun des comités respectifs, avec le souci de ne pas
dépasser annuellement la limite fixée ci-après.

Les frais d'organisation des réunions du comité de gestion sont prélevés sur le Fonds de Développement. Toutefois, la
somme totale des frais couvrant les dépenses prévues aux alinéas ci-dessus et à l'article 14 ne peut excéder 10% des
recettes réalisées sur le Fonds de Développement.

Les frais engagés pour le fonctionnement de la CLG seront détaillés lors d'une session mixte des CLG et CLS.

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends
Article 25 :

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si possible, réglé à l'amiable
entre les parties.

A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la commission de règlement des différends
forestiers prévue par l'article 104 du Code forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du
16 juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de droit commun.

Article 26 :
9

Pour l'exécution du présent contrat, la communauté locale POPOLO a le droit de se faire assister par une personne
physique ou une ONG de son choix.

Section 2 : Dispositions finales

Article 27 :
Le présent accord produit ses effets à la date de sa signature par les parties et l'Administrateur de Territoire en tant que
témoin et garant de la bonne application du présent contrat, remplace et annule tout autre accord qui aurait existé

entre les parties au présent accord.
ticli

Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties, à l'Administrateur de
Territoire, à l'administration forestière provinciale et à l'administration centrale des forêts pour son annexion au contrat
de concession forestière.

Fait à Lisala, le 26 mai 2011

Pour le concessionnaire forestier

Maurice Mokemebi Manzanza | ONGD-PABO/Antenne de Lisala À 2

Nom Titre Ta
Pierre Louis LEZIN Directeur d'Exploitation ÿ
Pour la communauté locale
Nom Titre I
NGAMBO MALUKU Venance Chef de Groupement
SIBO KPOKOBO Valentin Notable
GBEGBE GBOKOJO Eugène Notable
MONGA DANDU-SWA Antoine Notable
MOKAKA MOPOLO Roger Notable
Témoin (S dy
Nom Titre Tampon et signature S «
LIETE EKRIKITI-EKRUMETE Administrateur du Territoire É V3
Y £:
7 FA
Observateur D
Nom Titre et organisme Signature Le Œ AT
| ANNEXE TZ
SI C O B O I S : République démocratique du congo

Carte pour les négociations de Popolo f

moka!

Makomu

1 0 5 À 10 15 km
REALISATION

Aménagement et entretien manuel route
Popolo - Mopepe

Equipement & Approvisionnement centre
de Santé Popolo
Equipement et prise en charge personnel
non mécanisme E.P MOPEPE
Ecole seconaire Popolo pour equipement

HEURE BUnIE

Fait à POPOLO, le20 Mai 2011 Pour la Communauté Locale POPOLO
Monsieur SIBO Valentin, Président Comité Local de Gestion: —

Monsieur NGAMBO Venance, Chef de er à
Pour la SICOBOIS
Monsieur Jeef BOLEKO, Chef du pers

et prise en charge

N

q
facilité de transport véhicule d'évacuation
des produits et MOSO CLG

Es de l'habitat fami
E Electrification des infrastrutures
Promotion de la jeunesse par octroi
des bourses d'études
[al Acquisition matériels de production
0

1

2|Maintenance et entretien des infra -

Reunians des Comités

Fonctionnement C.L.G

sels

Montant à utiliser à
partir de 2015 à 2035

ANNEE

PROTOCOLE D'ACCORD DE CONSIGNATION DES FONDS DE DEVELOPPEMENT
DU GROUPEMENT POPOLO

Nous, communauté locale de Popolo et la SICOBOIS, représentés par
D'une part :

e _Ngambo Venance, Chef du groupement Popolo

°  Sibo Valentin, notable et Président du Comité Local de Gestion

+ Mokaka Roger, notable et secrétaire rapporteur du comité local de gestion, ainsi
désignés représentants de la communauté locale de Popolo et

D'autre part :
* Pierre Louis LEZIN, Directeur d'Exploitation de la SICOBOIS à Lisala
Convenons de ce qui suit :

e La communauté locale de Popolo, et le concessionnaire SICOBOIS, acceptent
volontairement et en toute liberté de leurs droits, que les fonds de développement
négociés et bévalués à 150.903,3 $ USD soient cautionnés auprès du
concessionnaire SICOBOIS durant la période de 2011 à 2014.

+ _ Un préavis de Sept jours est convenu pour la sortie de l'argent nécessaire à fin de
préparer la sortie des fonds par le concessionnaire selon les besoins exprimés par
écrit par le comité de gestion local de Popolo.

* Le concessionnaire doit tenir informé la communauté local, à travers le comité de
gestion, de la provision disponible au plus tard 15 jours à partir du dépôt de la
déclaration trimestrielle en rapport de la coupe y afférent.

e Toute mauvaise interprétation de ce présent protocole d'accord sera traitée à
l'amiable, le cas échéant, en recours aux voies disposées par l'arrêté 023 du 07
juin 2010.

Pour La SICOBOIS Pour la Communauté locale

Pierre Louis LEZIN Ngambo Venance ray

‘ Sibo Valentin À “

Mokaka Roger Aa

d fr.
os. =

PROCES VERBAL REUNION DE LA CLAUSE SOCIALE DE LA COMMUNAUTE POPOLO

Ce 18 mai 2011 a eu lieu la réunion concernant la négociation de la clause sociale du cahier des charges
entre la Communauté locale riveraine POPOLO et la SICOBOIS, dans la salle polyvalente de Mondongo,
facilité par Monsieur le Président de la PABO/ONGD, Jean Pierre Esange Bolimo, assisté par l’Ir Maurice
Mokembi.

Prenant la parole introductive, le facilitateur a proposé au Chef de groupement de Popolo de signifier le
nombre de participants du côté de la communauté locale car la SICOBOIS est représentée par trois délégués
: le Chef du personnel, le forestier et l’aménagiste.

Le Chef a rétorqué en disant que cette négociation concerne toute la population de Popolo, qui doit
entendre les problèmes de leur village et forêt.

Après l'intervention et si non la précision donnée par le chef de groupement pour ce grand nombre de
participants alors qu'il avait été prévenu, par le facilitateur, de limiter le nombre pour éviter les
contradictions et les redites.

Question du Notable Roger Mokaka : « Pourquoi Monsieur Lézin en personne n’est pas venu ? »

Le facilitateur a répondu à cette question en disant que la population de Popolo négocie avec la SICOBOIS
et peut se faire représentée physiquement par ses cadres, telles sont les trois personnes dans la salle qui
sont ses techniciens et rien ne peut les surpasser.

L'essentiel est que l'Etat intervienne une fois pour toute avec ce modèle de l’Arrêté ministériel n°023/10 du
07 juin 2010 pour remettre de l’ordre en cette matière des droits des communautés aux fins de débuter les
négociations avec les communautés locales riveraines des concessions forestières. Ici, les droits et les
obligations des unes et des autres revêtent leurs caractères légaux et plus question d'accords informels.

Après ces échanges introductifs le facilitateur a demandé aux deux parties s’il y a encore une situation qui
ne rassure pas aux fins de débuter les vraies questions à l’ordre du jour.

Le Chef du personnel SICOBOIS a tout simplement dit que l'Etat congolais a mis déjà de l’ordre à partir de
cet Arrêté 023/2010 pour que les communautés locales puissent être bénéficiaires, donc il est question de
gagner le temps de voir ce que l’on doit faire de part et d'autre.

Après cette intervention, le notable Valentin Sibo a souligné que depuis l’arrivée de la SIBOBOIS dans leur
contrée, il y a toujours des difficultés et mésententes alors qu'il y a nécessité de se rassembler, tel est le
cas aujourd'hui de se mettre autour d’une table et se dire les vérités.

Le facilitateur a vite réagi en disant que les rapports vous unissant sont maintenant définis par les
dispositions légales du Code forestier (article 88, point 3, alinéa c) et réglementaires, le cas de l'Arrêté
ministériel n°023/10 du 07 juin 2010, Fixant le Modèle D’Accord Constituant la Clause Sociale du Cahier des
Charges du Contrat de Concession Forestière.

ee

2

Rapidement, le notable Engunda interrompt Monsieur le facilitateur en disant ce qui suit : « nous refusons
là SICOBOIS dans notre terroir coutumier car il y a toujours des accords non exécutés et non respectés, mais
connait toujours faire les arrestations des populations, comme moi qui vient avec le chef et autre notable
de Mbandaka, il a fallu que Monsieur Lézin vienne lui-même car il va rejeter tout ce que vous voulez faire
avec les trois délégués comme d'habitude. Si la SICOBOIS doit travailler avec l'Etat et nous laisser
tranquille ».

Le facilitateur reprenant la parole, lui a rappelé certaines dispositions de la Constitution tels sont les articles
9 et 52, l’un disposant de la souveraineté de l'Etat sur toutes les ressources du pays et l’autre concernant
les attitudes à la subversion d’un individu et d’un groupe d'individus vis-à-vis de l'Etat Congolais et les
conséquences qui en découlent. Le conseil lui a été prodigué de créer l'ambiance d'amitié et de concorde
pour que les choses aillent vite pour le bien de tous.

Avant que le notable Engunda intervienne, le facilitateur a fait la lecture commentée de deux articles du
code forestier (88 et 89) ainsi que le 023/10, qu'il a repris aussitôt pour une meilleure compréhension de
cet instrument juridique réglementant les rapports entre les deux parties concernées par l’Arrêté. 023/10.

L'article 27 de l'arrêté 023/010 relatif à l'annulation et suspension des accords antérieurs, a fait la grande
préoccupation des représentants de la communauté locale Popolo, qui s’accrochait à son dernier accord
notarié et en cours d'exécution. A ce niveau, le notable Roger Mokaka a manifesté son inquiétude en ces
termes : « nous ici, à Popolo, nous n'avions pas connu une autre société que la SICOBOIS, si l'Etat veut
réparer nos faiblesses par rapport à nos droits coutumiers, il doit aussi tenir compte de nos droits acquis
en bonne et due forme comme cet accord négocié et notarié dont Popolo ne se reconnait auteur de son
non exécution aux échéances raisonnables. Est ce que la SICOBOIS ne peut pas prendre les mesures justes
pour nous ? »

Le facilitateur a sollicité la réaction du Chef du personnel et son équipe de délégués à la négociation et
celui-ci a répondu en ces termes : « que dit l’article 3 de l'arrêté 023/ 10 », nous avons reçu 03 personnes
en l'occurrence, Chef de groupement, le notable Valentin SIBO et un autre ressortissant de POPOLO, et
avons évoqué cette situation. La réaction du Directeur a été celle de leur dire vous faites votre travail et
moi, je ferai le mien et pour le moment, nous devons négocier les accords tels que l'Etat nous l'exige et le
reste, nous allons en tant que partenaire harmoniser et conduire à bon train nos rapports de coexistence.

L'aménagiste José LIMBAYA ajoute la parole dans le même sens d'encouragement pour la sauvegarde des
bons rapports afin de gérer dans la parfaite harmonie des forêts qui appartiennent et profitent à tous.

Après cette intervention, le facilitateur a posé la question de savoir en bref le compte rendu de la rencontre
avec le Directeur d'Exploitation de la SICOBOIS pour éviter les racontars qui risquent d'alimenter des
suspicions dans le cadre de cette négociation. Monsieur SIBO a dit que le Chef du personnel a presque tout
dit.

re)

44 BA =

8

Le Chef de groupement, Venance Ngambo, a repris la parole en disant que toute la communauté de Popolo
est venue ici pour vous dire qu’elle ne peut pas négocier tant que les anciens accords ne sont pas terminés
car, à leur avis, toute réclamation de ces accords va nous entrainer encore en prison comme d'habitude
chez Monsieur Lézin.

Le facilitateur a réagi en disant, au sujet de ce dossier que l’on vient de l’évoquer, que vous devriez
demander pour savoir ce que ces trois personnes sont venues faire chez vous, au lieu de tourner en rond
sur ce même dossier des anciens accords alors que ce nouveau apporte des innovations très intéressantes
en cette matière des droits des communautés riveraines des concessions forestières.

Immédiatement, le notable Mokaka, le porte parole, intervient pour demander en quoi consiste cette
négociation alors que les anciens accords sont en souffrance ? Le facilitateur a recommencé les explications
en rapport à cette nouvelle approche légale, au bénéfice des communautés locales, qui consistent à leur
faire bénéficier de ristournes par mètre cube des essences coupées par l'exploitant dans leur terroir
coutumier.

Le facilitateur leur dit qu'il dispose de la liste des essences à couper dans leurs terroirs forestiers, leurs
volumes potentiels et les prix par mètre cube proposés par la Fédération des Industrielles de Bois (la FIB)
d’après le plan de gestion exigé par l'arrêté 028/08 du ministre, des modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent réalisé dans toutes les garanties de
la SICOBOIS. L'information leur a été donnée et cela a entrainé les vraies négociations entre les deux
parties.

Monsieur Willy membre des négociateurs de Popolo a pris la parole et a soumis à la négociation des prix de
cinq essences notamment Kossipo, Sapelli, Tola, Bossé clair et acajou dont il a exigé le prix au mètre cube à
4$ USD. La délégation de la SICOBOIS a réagi avec des arguments aussi scientifiques qu’économiques pour
ces essences, la partie Popolo a dû céder en éliminant de la liste les deux essences dont Tola et Kossipo.
Pour les trois autres, la Sapelli, le Bossé clair et Acajou, les Popolo n'ont pas voulu céder. Ceci a remis à la
seconde journée la fixation définitive des prix négociés pour les trois autres essences.

La journée du 18 mai 2011, pour cette réunion de négociations, a connu aussi la présentation de la
proposition des infrastructures socio-économiques et services sociaux a réaliser avec le Fond de
Développement local à générer par les ristournes tel que prévu par l’Arrêté en question, les besoins
suivants ont été présentés par le notable Roger Mokaka, le porte parole :

+ L'amélioration de l'Habitat rural du groupement Popolo avec la construction de plus de 200 maisons
en semi-durables,

+ Acquisition d’un véhicule occasion d'Europe pour l'évacuation des produits agricoles au port de
Lisala, situé à 30 kilomètres,

+ Acquisition de 04 tronçonneuses pour la promotion de l'agriculture aux fins d'amélioration des
revenus de ménages des populations de Popolo ;
+ Acquisition d'une décortiqueuse multi système pour une valeur ajoutée de leurs produits agricoles

/ hf =
+ Bourses d'Etudes pour 04 étudiants pour le premier cycle.

Commencée à 9h30, la réunion du 18 mai 2011 a été suspendue à 17 h 30’, par défaut de lumière dans
la salle Polyvalente de Mondongo et les points en suspension devant attendre la journée du 19 mai
2011.

Etaient présents :

-  Ngambo Von —.

-  Masinga Nguma :
-  Sibo Valentin:

- _ Mongomo Twabu :

-  Nzengi Asubwambi :
- Amale Lepo : Ÿ.O fs

- _ Modjabwa Kuma : Ÿ 0

= Monziba Liboko :

-  Swapele:
- José Limbaya : R /
- Maurice Mokembi :

-  Lingbengu Kpaka: for

- _ Masaka Malombo : Ÿ, © P=

- Alula Mangola : Fer
-_ Willy Mongengo : / AN
PROCES-VERBAL

Deuxième journée de négociation des clauses sociales entre la
> communauté locale POPOLO et la SICOBOIS.

= Ce 19/05/011 vers 10 h, dans le même local, se poursuivit là négociation entre la
SICOBOIS et la communauté locale de POPOLO.

& Ont pris part :

Du côté SICOBOIS Sprl.
- Jeff BOLEKO/Chef du Personnel
-  SWAPELE/Ir Forestier
-  LIMBAYA/Ir Forestier

Du côté Groupement Popolo:
- _ MOKAKA MOPOLO
-  NGAMBO MALUKU
-  SIBO KPOKOBO
æ -  MONGENGO KENGE
-  ALULA MANGALA
-  LINGBENGU KPAKA
-  MANGENZI ENZINGELE
-  NZENGO NDONGO
-  MASINDA NGUMA
- _ MBONGU MOMBENGA
-  MOMBENGA NGAMBO
-  EGALA PODHI
- _ NZENGI ASUBWAMBI
-  MAMBANZA CHARA
-  MONZIBA CAMILE
- _ GBEGBE ENGWANDA
-  MONGA ANTOINE

Facilitateurs :
- Jean Pierre ESSABGE BOLIMO, Président du comité de gestion de l'ONGD/PABO, assisté
de son membre local, Ir Maurice MOKEMBI.

Ordre du jour:
- Rappel sur l'ordre au cours de la négociation par le Représentant PABO (J.P)
- Rappel sur les points laissés en souffrances (les prix des essences suivantes: Sapelli ;
Acajou et Bosse clair) et la localisation des deux assiettes annuelles de coupe
: - Divers (l'estimation du cout total des travaux des infrastructures à réaliser)
/

-_ Déroulement:
Prenant la parole, Monsieur le facilitateur, a brièvement rappelé que cette deuxième journée
est la continuité des travaux d’hier suspendus à cause du temps qui n’a pas permis de terminer
la négociation entamée depuis hier entre la SICOBOIS et la communauté locale de POPOLO. |
a été constaté dans la salle de nouveaux visages par rapport à la première journée alors qu'il y a
eu l’arrivée de deux notables absents à la première journée il s’agit des notables Eugène
Gbegbe et Antoine Monga.

Il a ensuite félicité les deux parties pour l'esprit convivial qui a caractérisé l'ambiance de la
première journée malgré quelques dérapages qui ont été vite vidés et remis les négociations
dans la ligne droite.

Toute fois, les deux notables ont eu quelques préoccupations devant leur permettre à être à
jour avec leurs pairs et ont posé des questions précises tout en soulignant que la Société
SICOBOIS et POPOLO doivent vivre en bons termes comme en famille :

Q/ Que pensez-vous de la réalisation totale de la convention antérieure ou arrangement
antérieur de six blocs dont un seul bloc est aujourd’hui exploité ?

Q/ Comment le Fonds de Développement local sera-t-il constitué ? Et Qui va gérer le Fonds de
Développement Local ainsi constitué ?

Q/Comment pourrons nous avoir l’idée sur les volumes des bois considérés ?

À toutes ces préoccupations, le facilitateur à réagi en sollicitant la réaction de la délégation de
la SICOBOIS qui a donné de la lumière sur ces préoccupations :

Le Chef Personnel et chef de la délégation a intervenu en ces termes: « Oui, mais pas grand-
chose à spéculer pour ce qui est dit hier, nous sommes ici aujourd’hui pour faire des précisions
sur les points suspendus hier. Toute fois, nous sommes venus à trois pour représenter le
concessionnaire (SICOBOIS), je pense que les points laissés en souffrances sont purement
techniques, je laisse aux deux techniciens la parole pour dire les choses du point de vue
technique afin de mieux avancer.

Après cette intervention du Chef du Personnel, le facilitateur est intervenu en ces mots : «
Quant aux réalisations de l’ancien arrangement, la SICOBOIS a accepte de continuer la
construction de l’école, cela pour rétablir le climat de confiance avec le POPOLO pour honorer

ses promesses dont vous ne cesser de décrier malgré la disposition de l’Arrêté 023/10
spécialement en son article 27.

-Le fonds de développement local sera constitué du versement par le concessionnaire d’une
ristourne de 2 à 5 Dollars Américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, selon le classement de l'essence concernée.

-Les volumes de bois considérés seront basés sur les déclarations trimestrielles de production
de bois d'œuvre mais pour le démarrage immédiat des travaux, des infrastructures et des

ARR
F

services sociaux, le concessionnaire s'engagera à dégager à la signature du présent accord, un
préfinancement de 10% du cout total des travaux d’infrastructures socio-économiques pendant
quatre années du plan de gestion.

Suite de cette intervention du facilitateur ont été les réponses de l’équipe technique de la
SICOBOIS qui a donné des répliques aux préoccupations des localisations exactes des deux
assiettes annuelles de coupe faisant l'objet des présentes négociations, Monsieur Swapele,
l'ingénieur forestier a pris la parole et a donné les précisions que voici :

-Concernant la localisation des deux assiettes annuelles de coupe, ce sont les cinq blocs non
exploités, relevant du précédent protocole d'accord dont on ne cesse de parler, majorés de
deux autres blocs.

- Ensuite, la seconde préoccupation a été celle liée au débat et discussions en rapport à la
négociation des prix de trois essences en litige, pour mieux comprendre la position de la
SICOBOIS, l'Ingénieur Swapele a argumenté ses interventions scientifiques soutenues par son
collègue Limbaya ce qui a abouti à ce que les deux parties soient finalement tombées d'accord
pour ajuster les prix, par mètre cube, des deux essences : Acajou et Bosse clair de passer de 3
SUSD à 3,5 SUSD et de garder le prix, par mètre cube du Sapelli à 3 $ USD pour passer le total
des ristournes de 149.444 SUSD à 150.903,5 SUSD. Voir le tableau ci après

La lecture de la liste des essences et volumes.

ESSENCE VOLUME M°  |P.U.ENS P.T.ENS
Afrormosia 7000 5$ 35.000$
Iroko 7000 4$ 28.000$
Sipo 6500 4$ 26.000$
*Sapelli |'6500 3$ 19.500$
*Acajou 221 3,5$ 773,5$
Padouk 530 2$ 1.060$
Tola 6500 2$ 13.000$
Tiama 6000 2$ 12.000$
Niove 360 2$ 720$
Kossipo 2700 2$ 5.400$
*Bosse 2700 3,5$ 9450$
TOTAL 150.903,5 $

Ainsi on a un total de 150.903,5 $ USD et 15.090,35 $ USD comme 10% de préfinancement du
total.

Le problème du lieu de Consignation du Fond de Développement Local et du chronogramme
prévisionnel de réalisation des infrastructures et des services sociaux ainsi que les coûts

ERA RE
estimatifs s’y rapportant, la communauté locale de POPOLO à demandé un report de 48 heures
c'est-à-dire jusque le samedi matin pour dépôt des données concertées entre les différentes
composantes du groupement Popolo.

Avant de clôturer les travaux de la deuxième journée, le dernier point a été de la constitution
de deux organes d'exécution et de suivi de la mise en œuvre. À ce sujet, le Chef de groupement
Popolo à sorti une liste de membres des deux comités de gestion et de suivi élus
démocratiquement par leurs pairs de la communauté Popolo dont les listes ci-dessous.

A. Comité Local de Gestion

N° | NOMS QUALITE

01 | Valentin SIBO Kpokobo Président du comité Local de Gestion

02_| Roger Mokaka Mopolo Secrétaire Rapporteur

03 l Nzengi Asubwambi Trésorier

04 | Amale Lepo Conseiller

05 | Mondjabwa Kuma Conseiller

06 | Monziba Liboko Conseiller

07_| Mbongu Mombenga Conseiller =
08_| Antoine Monga Danduswa Conseiller

09 | Masinga Nguma Conseillère

B.Comité Local de Suivi de la Mise en Œuvre.

n° [Noms | QUALITE
01_| Lingbengu Kpaka Membre
02 | Mongomo Twabu Membre
03 | Masaka Malombo Membre
04 | Mangenzi Enzingele Membre
05 | Alula Mangola Membre
06 _| Mongengo Willy Membre
07 | Gbegbe Engwanda Membre

Hormis ces désignations, le facilitateur a soumis aux participants des deux parties, la situation
de la participation des membres de la société civile telle que décrit aux articles 12 et 21 de
l’Arrêté 023/2010. À l'unanimité, les deux parties ont désigné deux membres de la Société civile
dans les deux comités s'agissant de Messieurs Ir Mokembi Maurice, chargé de l'animation
locale de l'antenne ONGD/PABO et de Matthieu Mole de la Société civile de la Mongala.

La liste des délégués signataires de l'accord, partie POPOLO.

Le facilitateur s’est adressé à la communauté Popolo réunie en la salle Polyvalente pour la
désignation des signataires de l'Accord constituant la clause sociale du cahier des charges pour
la communauté de Popolo, les personnes reprises au tableau ci-dessus ont été
démocratiquement retenues en tant que notables attitrés et ayant des mœurs à la hauteur de
leur culture.

TVR

A
AL

C. Cosignataires de l’Accord relatif à la Clause Sociale

N°_| Noms des délégués signataires de POPOLO
01 | Venance NGAMBO

02 | Valentin SIBO

03 | Roger MOKAKA

04 | Eugene GBEGBE

05 | Antoine MONGA

Le facilitateur proposant la journée de mercredi 25 mai 2011 à 10 heures précises pour la
signature de l'Accord constituant la Clause Sociale aux deux parties, et ce devant
l’Administrateur du Territoire tel que écrit à l’article 27 et 28 de l’Arrêté 023/10, tout le
monde à l’uninamité a confirmé avec joie et enthousiasme cette date et heure précitées.

Commencée à 10 heures les travaux de la deuxième journée de la négociation ont pris fin à
17 heures 50 minutes dans la grande joie de la communauté locale de Popolo et la SICOBOIS.

LISTE DE PRESENCE NOMS ET POST NOMS

- _ Ngambo venance: - Masinga Nguma : fre)

= Sibo Valentin : - ingsense nous:

-  Mokaka Roger : - Mongomo Twabu : PAT
= Nzengi Asubwambi : 7j - Masaka Malombo 9 Ù (ee

-  Amale Lepo : Pb pe - Alula Mangola : =

- _ Modjabwa Kuma : - Mongengo Willy: # D 1

= Monziba Liboko : gke0 - Gbegbe Ernie
- Jean Pierre Esange Boli AE.

- Jeef Boleko :

-  IrJosé Limbaya : - Ingénieur Swapele :

CT
(à
= Monga Danduswa: #12

Le rapporteur : Ir ce LIMBAYA
1

Compte rendu de la Rencontre d'harmonisation et de la Signature des Procès -Verbaux des deux
journées de Négociations de la Clause Sociale du Cahier des Charges pour la Communauté locale
de POPOLO

L'an deux mil onze, vingt- cinquième jour du mois de mai, a eu lieu aux installations de la
SICOBOIS, une rencontre entre d’une part, la Communauté locale de Popolo, représentée par le
groupe des négociateurs dont la liste en annexe, et d'autre part la SICOBOIS, représentée par son
Directeur d'Exploitation Pierre louis Lézin et le chef du personnel SCB/Lisala ,Jeef Boleko ,sous la
modération de monsieur Jean Pierre Esange, assisté de Monsieur Maurice Mokembi, tous de
l'ONGD /PABO, facilitatrice de la Négociation.

Objet de la Rencontre :

Harmonisation, validation et signature des PV de la négociation et autres documents de travail
relatifs à la clause sociale du cahier des charges du contrat de concession forestière/terroir de
Popolo.

Déroulement de la rencontre.

A la date du 19 mai 2011, la dernière journée de la négociation, il a été convenu que la
communauté de Popolo, sous la proposition du facilitateur de venir à Lisala pour la signature de la
Clause Sociale devant l'Administrateur du territoire de Lisala comme stipule l’article 27 de l'arrêté
023/2010 du ministre de l’environnement, conservation de la nature et tourisme (ECN-T).

Mais hélas, le facilitateur a souhaité que aller chez l'Administrateur qu'il fallu que les deux parties
se rencontre pour harmonisation des procès-verbaux saisis à Lisala pour harmoniser d'éventuelle
de disconcordance ,valider ces procès-verbaux et les signer avant pour aller chez l'administrateur
garant de la bonne application de l'Accord négocié et d'éviter ce qui a été dans le passé avec les
accords antérieurs

A cette fin utile, la SICOBOIS a assuré le transport des représentants de sa partenaire en
dépêchant très tôt, un véhicule à Popolo, qui est revenu l'après midi à cause des caprices de la
technique, avec le groupe de négociateurs de Popolo et leur chef de groupement Monsieur
Ngambo Venance. À quelques quarantaines de minutes passées dès leur arrivée, le facilitateur a
invité le chef du personnel à disposer les copies des différents documents utiles qualifiés à cette
rencontre.

Chose faite, le porte parole Monsieur le notable Roger Mokaka de la communauté locale Popolo a
procédé à la lecture des documents suivants :

+ Le compte rendu de la réunion relative à la consignation de fonds de développement local
négocié et aux choix de besoins réels en infrastructures et services sociaux,

* _Le procès-verbal de la 1°° journée du 18 mai 2011 de la négociation à la salle polyvalente
de Mondongo,
2

e Le procès-verbal de la 2°"°

Mondongo.

journée du 19 mai 2011 de la négociation à la même salle à

Après l'audition de tous les textes, le groupe de Popolo spontanément a réagi autour de
l'exécution des réalisations des infrastructures et services sociaux du dernier accord, en
posant la question pourquoi cela n'apparait pas dans le PV de la négociation de la clause
sociale nouvelle formule. Au lieu de mentionner seulement l’achèvement de la construction
du bâtiment scolaire à Popolo.

A ce niveau, le Chef du personnel a rétorqué en expliquant ce qui a été dit au cours des
séances de négociations qui ont eu lieu, mais une tension de colère a voulu s'installer entre
les deux parties et vite, le facilitateur a intervenu et rappeler aux uns et aux autres d'attendre
la présence de Monsieur le Directeur, le responsable qui peut donner des réponses définitives
à cette préoccupation, parce qu'il a dit au chef du personnel qui va nous rejoindre à un certain
moment à cet endroit où nous sommes réunis.

Vite, Monsieur le Directeur d'Exploitation est arrivé et le facilitateur lui a présenté quelques
propos qui justifient la rencontre et laisser la parole à monsieur le Directeur d'Exploitation qui,
avec expression sympathique, saluer les participants et poser la question à Monsieur Valentin
Sibo de ses nouvelles .Ce dernier gentiment répond au directeur que ça va un peu.

Ensuite, vient la question sur le fameux dernier accord, sujet d’un potentiel conflit entre ces
deux partenaires appelés à concourir la gestion durable de la forêt du terroir coutumier de
Popolo. Le Directeur d'Exploitation après avoir entendu les préoccupations des Popolo, a
soulevé pour éviter toute équivoque, les deux alternatives pour une solution définitive.

Le Directeur a dit que l'Etat vous offre deux possibilités :soit on laisse tomber les négociations
pour ne rien verser comme ristourne pour votre terroir forestier et la SICOBOIS termine les
réalisations des infrastructures et services sociaux convenus dans cet accord à problème, soit
la SICOBOIS continue la construction en cours du bâtiment scolaire et vous verser la ristourne
négociée telle que définit pat l'arrêté 023 du 07 juin 2010.

Le porte parole a sollicité au Directeur d'Exploitation de leur laisser pour un peu moment le
temps afin de se concerter sur les deux propositions émises par ce dernier.il a dit OK et les
concertations ont eu lieu.

Après ce petit moment de concertation, le groupe a trouvé un compromis et à sollicité au
facilitateur, le retour du Directeur d'Exploitation pour lui présenter de sa position commune. A
son entrée, le directeur, d’après nos échanges, le Notable Mokaka prend la parole et dit
ceci : « La communauté opte pour le nouveau accord comme vous l'aviez proposé, mais toute
fois, elle sollicite votre bienveillance pour ces travaux en suspens comme le cas de la route
Popolo — Capsas, qui fait la grande préoccupation de cette partie enclavée du groupement,
que la SICOBOIS puisse nous aider moyennant notre participation en carburant ».

bike PP
$

Gentiment, le Directeur à pris la parole en leur démontrant combien est couteux ces genres
de travaux en considérant plusieurs paramètres. Il a continué en leur assurant cette fois-ci de
sa bonne volonté et prend en compte leurs préoccupations en plus de la construction du
bâtiment scolaire et qu’il va s’en occuper pour les travaux de la route Mopepe - Capsa
moyennant leur contribution pour le carburant des engins aussi du terrain de football.

Il va ajouter à rappeler aux participants le caractère légal de cet nouvel type d'accord qui fait
intervenir toutes les parties prenantes et autorités, même le Ministre de l’environnement lui-
même .C'est alors qu'il va leur demander de bien veiller au choix aussi des personnes

= mandatées pour la vérification du cubage. Ceux-ci seront pris en charge par la SICOBOIS qui va
leur assurer une rémunération comme stagiaires journaliers.

Ce geste de bonne volonté du directeur a permis encore la détente et la concorde des esprits,
pour terminer par la prise en charge des participants venus de Popolo pour leur nuit à Lisala en
leur offrant un perdiem et en attendant la signature des documents à la journée de jeudi 26
mai 2011.

Débutée à 14 heures, la rencontre a terminé tard à 18 h23', à la satisfaction des uns des
autres.

Fait à Lisala le 26 mai 2011

Participants

1. Ngambo Venance ap
2. Sibo Valentin : D re

3.Mokaka Roger : Hi
4. Jean Pierre Esange Fe:

5. Nzengi Asubwami : <==Æ1

6. Monziba Liboko :

7. Maurice Mokembi :
8. Monga Danduswa :
9.Masinga Nguma :

10.Jeef Boleko :

11.Lingbengu kpaka :

12.Mongomo Twabu :
13.Alula Mangola :
14.Gbegbe Engvanda 4 >

15.Egala Podi : «=?

16. Aneke Mopota ES

17. Mangenzi Enzingele : ge
18. Ndjengo Ndongo : ME

\

19. Pierre Louis LEZIN :

Le Rapporteur, le ee teur.
Jean Pier é"Ésange Bolimo
f
44A-T
fl | #

